                Case 1:16-cv-01952-VSB-SN Document 305 Filed 03/11/21 Page 1 of 2




JAMES E. JOHNSON
Corporation Counsel
                                          THE CITY OF NEW YORK
                                         LAW DEPARTMENT                                                  Susan P. Scharfstein
                                               100 CHURCH STREET                           Special Federal Litigation Division
                                               NEW YORK, NY 10007                                              212-356-2355
                                                                                                   Facsimile: (212) 356-3509
                                                                                                       sscharfs@law.nyc.gov

                                                                    March 9, 2021


        (by ECF and first-class mail)
                                                                               3/11/2021
        Honorable Vernon S. Broderick
        United States District Judge                                Defendants may publicly file redacted versions of Exhibits
        Southern District of New York                               EE, FF, and PP as indicated in the set filed on October 2,
        40 Foley Square                                             2020.
        New York, NY 10007

                      Re: Anthony Paul, et al. v. City of New York, et al., 16 CV 01952 (VSB) (SN)

        Dear Judge Broderick:

                       I am an attorney in the office of James E. Johnson, Corporation Counsel of the
        City of New York, counsel for the City of New York and the ten individual police defendants
        (defendants) in this action brought pursuant to 42 U.S.C. § 1983.

                       Pursuant to a telephone conversation with Chambers, I write to enclose a disk
        containing copies of audio materials that are exhibits to the Declaration of Susan P. Scharfstein
        dated October 2, 2020, in support of defendants’ motion for summary judgment, which was fully
        submitted as of February 23, 2021. The enclosed documents are as follows:

                      Exhibit Z – Audio of 911 call placed from Narco Freedom House # 19

                      Exhibit CC – Audio of Interview of Charles Webb by the Bronx County District
                                   Attorney’s Office

                      Exhibit DD – Audio of Interview of Terrence Thomas by the Bronx County
                                  District Attorney’s Office

                      Exhibit A to Exhibit NN – Audio of Interview of Police Officer Nelson Sweeting
                                    by the Force Investigation Division of the NYPD

                      Exhibit A to Exhibit OO – Audio of Interview of Police Officer Samuel Baez-
                                   Veras by the Force Investigation of the NYPD
      Case 1:16-cv-01952-VSB-SN Document 305 Filed 03/11/21 Page 2 of 2




              Exhibit A to Exhibit SS – Audio of interview of Detective Debra Jack by the
                           Force Investigation Division of the NYPD

              Exhibit TT – Audio of interviews of Terrence Thomas and Curtis Joseph by the
                           Force Investigation Division of the NYPD

              Additionally, on October 2, 2020, defendants filed certain exhibits in redacted
form on ECF, as those materials contain medical information and are therefore not appropriate
for viewing on the Court’s public docket on ECF. Defendants are now filing those materials on
ECF under seal. Those documents include Exhibit EE (North Central Bronx Hospital records for
Anthony Paul), Exhibit FF (Report of autopsy for Anthony Paul by the Office of the Chief
Medical Examiner of the City of New York), and Exhibit PP (Pre-Hospital Care Reports for
Anthony Paul).

              Thank you for your consideration herein.

                                                   Respectfully submitted,

                                                   /s/Susan P. Scharfstein

                                                   Susan P. Scharfstein



cc:    All Counsel of Record (by ECF)




                                             -2-
